Citation Nr: 1229971	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  11-13 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for Barrett's esophagus, to include as secondary to service-connected sinusitis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Counsel

INTRODUCTION

The Veteran served on active duty from September 1984 to January 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2011, the Veteran requested a videoconference hearing before a member of the Board.  A hearing was scheduled in June 2012.  Unfortunately, the hearing had to be cancelled due to an equipment malfunction.  That same month, the Veteran requested an in-person hearing before a member of the Board (also called a "Travel Board").  Travel Board hearings are scheduled by the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the Lincoln, Nebraska RO in accordance with the usual procedures.  The Veteran and his representative should be notified of the time and place to report for the hearing.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


